Citation Nr: 1124931	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  05-22 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased initial rating for service connected sinusitis, currently rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Keith Snyder, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1974 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran was afforded a January 2008 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the record.  The Board issued a June 2008 decision denying an increased initial rating for sinusitis.  The Veteran appealed the June 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2010 memorandum, the Court determined that the June 2008 Board decision did not include an adequate statement of reasons or bases for the denial.  The Court vacated the June 2008 Board denial and remanded the issue to the Board for review in light of the remand instructions.  

The Veteran has submitted additional evidence since the agency of original jurisdiction (AOJ) last reviewed the issue in November 2007.  The additional evidence was accompanied by waivers of review by the AOJ.  See Veteran's statements dated in January 2008 and February 2011.  Thus, the Board may consider the additional evidence in the first instance.  38 C.F.R. § 20.1304(c).  


FINDING OF FACT

Since the grant of service connection, the Veteran's sinusitis has been manifested at least than six episodes per year characterized by sinus congestion and discharge, crusting, headaches, and facial pain.






CONCLUSION OF LAW

The criteria for an initial 30 percent rating for sinusitis have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Code (DC) 6513 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The appeal arises from disagreement with the rating assigned following the grant of service connection.  The United States Court of Appeals for the Federal Circuit and the Court have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained service treatment records, VA treatment records, and records from the Lakehurst Naval Clinic.  The Veteran has not informed VA of any additional records that are relevant to his claim.   

Additionally, the Veteran was provided a general VA medical examination in August 2003.  In February 2011, the Veteran submitted a lay statement indicating his sinusitis had increased in severity and requested a 30 percent disability rating.   Normally, VA is obliged to provide a VA examination for increased rating claims whenever there is evidence of increased symptomatology.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  However, the instant decision grants the requested rating based upon lay statements of an increased severity.  There is no lay or medical evidence indicating that the Veteran underwent the necessary surgery to approximate the maximum schedular criteria for his sinusitis disability.  See 38 C.F.R. § 4.97, Diagnostic Code 6513.  In this instance, the Board finds an updated VA examination is not necessary.  The updated examination would not generate evidence to support a maximum schedular rating.  See id.; 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The instant decision includes a discussion of all medical and lay evidence pertinent to the Veteran's sinusitis symptoms and is in compliance with the October 2010 Court remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-6 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's sinusitis is currently rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513 as chronic maxillary sinusitis.  Sinusitis is rated according to the General Rating Formula for Sinusitis.

Under the General Rating Formula, a noncompensable disability rating is warranted for sinusitis detected by X-ray only.  A 10 percent disability rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is warranted for chronic sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6513.

A note accompanying DC 6513 states that an incapacitating episode is defined as one requiring bed rest and treatment by a physician.

Evidence

The Veteran underwent a VA general medical examination in August 2003.  He reported having flare-ups of right sided facial pain.  The examiner noted that sinus X-rays from 1983 and 1984 confirmed bilateral mucosal thickening of the maxillary sinuses.  

Treatment records from the Lakehurst Naval Clinic, dated in August 2003, showed that the Veteran complained of nighttime congestion.  The examiner diagnosed chronic sinusitis and provided a refill of Nasonex.  

As part of a medical evaluation for complaints of headaches and memory problems, the examiner noted that mild sinusitis was present.  See Dr. M.R. note, dated in November 2004.

VA treatment notes from June 2005 included X-rays of the paranasal sinuses.  It confirmed a deviated nasal septum, but did not show sinusitis.  The following month the Veteran denied having sinus pain.  See VA treatment notes, dated in July 2005.  

In a January 2008 statement, the Veteran reported that sinusitis began during active duty.  He experienced more than six episodes per year.  The symptoms included bilateral facial pain and crusty discharge.  Consequently, the Veteran maintained a medication regimen and avoided outside activities to alleviate his symptoms.  

At the January 2008 Travel Board hearing, the Veteran testified that he experienced up to six episodes of incapacitating sinusitis symptoms per year and used several medications to treat his symptoms.  The symptoms consisted of severe nasal congestion and facial pain.  

Most recently, the Veteran submitted a February 2011 letter by N.T. who was a healthcare provider at the Lakehurst Naval Clinic.  N.T. stated that the Veteran was treated for sinusitis with both antibiotics and nasal spray.  She reported that he had at least three incapacitating episodes per calendar year requiring antibiotics and seven non-incapacitating episodes per calendar year.  All episodes were characterized by headaches, facial pain, and tenderness across the sinuses and forehead.  Nasal discharge and crusting was also present.  

Analysis

The Veteran contends that a 30 percent initial rating is warranted.  See February 2011 statement.  Under DC 6513, a 30 percent disability rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, DC 6513.  It further defines incapacitating episode as an episode requiring bedrest and treatment by a physician.  See id.  

To support his claim, the Veteran provided lay statements at the Travel Board hearing and in a January 2008 letter.  The Board notes that the February 2011 statement was written by a healthcare provider premised upon the Veteran's lay reports.  Since sinusitis involves readily observable symptoms, the Veteran is competent to report on their occurrence and severity.   Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the Veteran's lay reports and reports given to N.B. for her February 2011 letter to be competent.  See id.  

The competent medical evidence reflects isolated treatment for sinusitis.  See Lakehurst Naval Clinic notes, dated in August 2003; Dr. M.R. note, dated in November 2004.  Then VA treatment notes, dated in June and July 2005, contain findings reflecting that sinusitis was not present.  Notably, N.T.'s February 2011 statement alluded to medical records showing that Lakehurst Clinic physicians ordered antibiotic treatment.  However, this statement is not corroborated by the available Lakehurst Clinic records.

Once the competent evidence has been identified, the next issue is assessing its probative value.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."); Buchanan v. Nicholson, 451 F.3d at 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The evidence suggesting a 30 percent rating is warranted consists of the Veteran's lay statements and the January 2011 statement by N.T.  Meanwhile, the medical evidence does not confirm sinusitis symptoms approximating the 30 percent rating criteria.  Notably, N.T.'s February 2011 statement about recommended antibiotic treatment is not supported by the available Lakehurst Clinic records and diminishes her credibility as to reporting the Veteran's medical history.  Caluza, supra.  Nonetheless, despite the lack of consistent medical treatment, there is nothing inherently implausible about the Veteran's reports of multiple sinusitis episodes every year with accompanying symptoms of congestion, bilateral facial pain, and nasal discharge.  The Board finds the Veteran credible in his description of the types and frequency of his sinusitis symptoms.  Caluza, supra.; Buchanan, supra.  He has provided credible reports indicating his sinusitis episodes occur at least six times per year.  38 C.F.R. § 4.97, DC 6513.  The Board finds these lay statements sufficient to warrant a 30 percent initial rating for sinusitis.  Id.; 38 U.S.C.A. § 5107(b).   

The Board notes that the maximum schedular rating for sinusitis is 50 percent.  38 C.F.R. § 4.97, DC 6513.  However, it contemplates symptoms of a severity that necessitate surgical intervention.  There is no medical or lay evidence indicating that the Veteran had surgery or that medical providers recommended surgery for treatment.  Thus, the Board finds that a rating in excess of 30 percent is not for consideration at this time.  Id.

Extraschedular

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability manifests by symptoms including facial pain and nasal congestion.  Because these symptoms are contemplated in the rating schedule, referral for consideration of an extraschedular rating is not warranted.

Total Disability Rating based upon Individual Unemployability (TDIU)

The Court has held that a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran indicated that he did not desire to pursue a TDIU claim.  See January 2008 Travel Board hearing.  Also, the Veteran is currently in receipt of a 100 percent disability rating effective November 2008, and he has been employed at least through July 2009.  See July 2009 VA psychiatric examination report.  Thus, a TDIU is not for present consideration.  See also VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999) (a 100 percent disability rating render entitlement to TDIU moot).






	(CONTINUED ON NEXT PAGE)





ORDER

An initial rating of 30 percent for sinusitis is granted, subject to the statutes and regulations governing the payment of monetary awards.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


